Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-12, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somasundaram et al. (US 2008/0261600) in view of Schliwa-Bertling et al. (US 2016/0278160), and further in view of Mizikovsky et al. (US 2016/0006726), and further in view of Mukherjee et al. (US 2008/0240439).

Regarding claim 11, Somasundaram discloses a terminal (Somasundaram, Fig. 4; paragraph [0027], WTRU 20) comprising: 
a transmitter that transmits, when the terminal retains terminal side context information, information including identifying information for obtaining base station side context information from a retaining base station that retains the base station side context information for the terminal to another base station that is different from the retaining base station (Somasundaram, Figs. 4, 5; paragraph [0028], context information means RRC context, PDCP context; paragraph [0029], WTRU reselects to any available cell;  paragraph [0030], after HO failure or RL failure, the WTRU 20 includes UE identity and eNB identity and/or cell identity as an IE in RRC connection request, cell update message or any other RRC message; paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters; paragraph [0032], source eNB finds context information that matches the identity of the WTRU); 
a connector that establishes a connection with the other base station by using the terminal side context information (Somasundaram, paragraph [0032], target eNB sends a response to the WTRU that the WTRU may reuse the previous context information) after the other base station obtains the base station side context information from the retaining base station (Somasundaram, paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters); and
a receiver that receives a message from the other base station (Somasundaram, paragraph [0032], target eNB sends a response to the WTRU that the WTRU may reuse the previous context information),
wherein the information including the identifying information is used to request resumption of a suspended Radio Resource Control (RRC) connection (Somasundaram, Figs. 5; paragraph [0029], WTRU reselects to any available cell; paragraph [0030], after HO failure or RL failure, the WTRU 20 includes UE identity and eNB identity and/or cell identity as an IE in RRC connection request, cell update message or any other RRC message).

Somasundaram does not explicitly disclose, but Schliwa-Bertling discloses wherein the information including the identifying information includes an Authentication Token that is calculated by the terminal using information related to security of the terminal (Schliwa-Bertling, paragraph [0207], Authentication token derived from an algorithm known by the wireless device), and
wherein, when the receiver receives a suspend message, the terminal transitions to a state, the state being such that an RRC connection is maintained and the terminal stores terminal context information (Schliwa-Bertling, paragraph [0121], wireless device receives a command to transition into suspended idle mode and caches a context related to the last connection).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the receiver to receive, in addition to the identifying information, an Authentication Token that is information related to security from the terminal and is calculated by the terminal, and for the receiver to receive a suspend command and store context information, in the invention of Somasundaram.  The motivation to combine the references would have been to validate security context of the UE and to quickly be able to restore the connection.

Somasundaram does not explicitly disclose, but Mizikovsky discloses wherein the Authentication Token is at least a part of a bit sequence calculated using Access Stratum (AS) layer security information of the terminal (Mizikovsky, paragraph [0028], token generated associated with the AS security context).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Authentication Token to be at least a part of a bit sequence calculated using Access Stratum (AS) layer security information of the terminal, in the invention of Somasundaram in view of Schliwa-Bertling.  The motivation to combine the references would have been to generate the security token according to known methods.

Somasundaram does not explicitly disclose, but Mukherjee discloses wherein the terminal side context information includes information related to header compression (Mukherjee, paragraphs [0011]-[0015], context includes ROHC context information).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the terminal side context information includes information related to header compression, in the invention of Somasundaram.  The motivation to combine the references would have been to inform the target base station about the header compression.

Regarding claim 12, Somasundaram in view of Schliwa-Bertling, and further in view of Mizikovsky, and further in view of Mukherjee discloses the terminal according to claim 11, wherein, upon receiving, by the receiver, information indicating that the terminal is transitioned to an RRC IDLE state, the terminal transitions to the RRC IDLE state (Schliwa-Bertling, paragraph [0121], wireless device receives a command to transition into suspended idle mode and caches a context related to the last connection).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the receiver to receive a suspend command to transition to and idle state, in the invention of Somasundaram.  The motivation to combine the references would have been to free up resources in the network and save battery life in the UE.

Regarding claim 14, Somasundaram discloses a base station (Somasundaram, Fig. 4; paragraph [0027], NodeBs 30) comprising: 
a receiver that receive information including s identifying information for obtaining base station side context information from a retaining base station that retains the base station side context information for a terminal when the terminal retains terminal side context information (Somasundaram, Figs. 4, 5; paragraph [0028], context information; paragraph [0029], WTRU reselects to any available cell;  paragraph [0030], after HO failure or RL failure, the WTRU 20 includes UE identity and eNB identity and/or cell identity as an IE in RRC connection request, cell update message or any other RRC message; paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters; paragraph [0032], source eNB finds context information that matches the identity of the WTRU); and 
a context retriever that transmits, to the retaining base station, a context request message including the identifying information (Somasundaram, paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters), and that obtains the base station side 31309242Application No.: 15/770,891Docket No.: 17401-608001 context information that is transmitted from the retaining base station in response to the context request message (Somasundaram, paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters),
a transmitter that transmits a message to the terminal (Somasundaram, paragraph [0032], target eNB sends a response to the WTRU that the WTRU may reuse the previous context information),,
wherein the information including the identifying information is used to request resumption of a suspended Radio Resource Control (RRC) connection (Somasundaram, Figs. 5; paragraph [0029], WTRU reselects to any available cell;  paragraph [0030], after HO failure or RL failure, the WTRU 20 includes UE identity and eNB identity and/or cell identity as an IE in RRC connection request, cell update message or any other RRC message).

Somasundaram does not explicitly disclose, but Schliwa-Bertling discloses wherein the information including the identifying information includes an Authentication Token that is calculated by the terminal using information related to security of the terminal (Schliwa-Bertling, paragraph [0207], Authentication token derived from an algorithm known by the wireless device), and
wherein, when the transmitter transmits a suspend message, the terminal transitions to a state, the state being such that an RRC connection is maintained and the terminal stores terminal context information (Schliwa-Bertling, paragraph [0121], wireless device receives a command to transition into suspended idle mode and caches a context related to the last connection).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the receiver to receive, in addition to the identifying information, an Authentication Token that is information related to security from the terminal and is calculated by the terminal, and for the receiver to receive a suspend command and store context information, in the invention of Somasundaram.  The motivation to combine the references would have been to validate security context of the UE and to quickly be able to restore the connection.

Somasundaram does not explicitly disclose, but Mizikovsky discloses wherein the Authentication Token is at least a part of a bit sequence calculated using Access Stratum (AS) layer security information of the terminal (Mizikovsky, paragraph [0028], token generated associated with the AS security context).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Authentication Token to be at least a part of a bit sequence calculated using Access Stratum (AS) layer security information of the terminal, in the invention of Somasundaram in view of Schliwa-Bertling.  The motivation to combine the references would have been to generate the security token according to known methods.

Somasundaram does not explicitly disclose, but Mukherjee discloses wherein the terminal side context information includes information related to header compression (Mukherjee, paragraphs [0011]-[0015], context includes ROHC context information).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the terminal side context information includes information related to header compression, in the invention of Somasundaram.  The motivation to combine the references would have been to inform the target base station about the header compression.

Claim 15 is rejected under substantially the same rationale as claim 12.

Regarding claim 18, Somasundaram discloses a mobile communication system including terminal (Somasundaram, Fig. 4; paragraph [0027], WTRU 20) and a base station (Somasundaram, Fig. 4; paragraph [0027], NodeBs 30), the mobile communication system comprising: 
a transmitter that is for the terminal to transmit, when the terminal retains terminal side context information, identifying information for obtaining base station side context information from a retaining base station that retains the base station side context information for the terminal to the base station that is different from the retaining base station (Somasundaram, Figs. 4, 5; paragraph [0028], context information; paragraph [0029], WTRU reselects to any available cell;  paragraph [0030], after HO failure or RL failure, the WTRU 20 includes UE identity and eNB identity and/or cell identity as an IE in RRC connection request, cell update message or any other RRC message; paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters; paragraph [0032], source eNB finds context information that matches the identity of the WTRU); 
a context retriever that is for the base station to transmit a context request message including the identifying information to the retaining base station (Somasundaram, paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters), and to obtain the base station side context information that is transmitted from the retaining base station in response to the context request message (Somasundaram, paragraph [0031], target eNB requests the source eNB to transmit the WTRU’s context parameters); and 
a receiver that is for the terminal to receive a message from the base station (Somasundaram, paragraph [0032], target eNB sends a response to the WTRU that the WTRU may reuse the previous context information),,
a connector that is for the terminal to establish a connection with the base station by using the terminal side context information (Somasundaram, paragraph [0032], target eNB sends a response to the WTRU that the WTRU may reuse the previous context information),
wherein the information including the identifying information is used to request resumption of a suspended Radio Resource Control (RRC) connection (Somasundaram, Figs. 5; paragraph [0029], WTRU reselects to any available cell;  paragraph [0030], after HO failure or RL failure, the WTRU 20 includes UE identity and eNB identity and/or cell identity as an IE in RRC connection request, cell update message or any other RRC message).

Somasundaram does not explicitly disclose, but Schliwa-Bertling discloses wherein the information including the identifying information includes an Authentication Token that is calculated by the terminal using information related to security of the terminal (Schliwa-Bertling, paragraph [0207], Authentication token derived from an algorithm known by the wireless device) , and
wherein, when the receiver receives a suspend message, the terminal transitions to a state, the state being such that an RRC connection is maintained and the terminal stores terminal context information (Schliwa-Bertling, paragraph [0121], wireless device receives a command to transition into suspended idle mode and caches a context related to the last connection).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the receiver to receive, in addition to the identifying information, an Authentication Token that is information related to security from the terminal and is calculated by the terminal, and for the receiver to receive a suspend command and store context information, in the invention of Somasundaram.  The motivation to combine the references would have been to validate security context of the UE and to quickly be able to restore the connection.

Somasundaram does not explicitly disclose, but Mizikovsky discloses wherein the Authentication Token is at least a part of a bit sequence calculated using Access Stratum (AS) layer security information of the terminal (Mizikovsky, paragraph [0028], token generated associated with the AS security context).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Authentication Token to be at least a part of a bit sequence calculated using Access Stratum (AS) layer security information of the terminal, in the invention of Somasundaram in view of Schliwa-Bertling.  The motivation to combine the references would have been to generate the security token according to known methods.

Somasundaram does not explicitly disclose, but Mukherjee discloses wherein the terminal side context information includes information related to header compression (Mukherjee, paragraphs [0011]-[0015], context includes ROHC context information).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the terminal side context information includes information related to header compression, in the invention of Somasundaram.  The motivation to combine the references would have been to inform the target base station about the header compression.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somasundaram in view of Schliwa-Bertling, and further in view of Mizikovsky, and further in view of Mukherjee, and further in view of Applicant’s Admitted Prior Art in the Background Section of Applicants Published Specification (AAPA).

Regarding claim 19, Somasundaram in view of Schliwa-Bertling, and further in view of Mizikovsky, and further in view of Mukherjee discloses the mobile communication system according to claim 18, further comprising: , when the context retriever is unable to obtain the base station side context information from the retaining base station, the terminal to transition to an RRC IDLE state (Somasundaram, Figs. 1, 2 RRC_IDLE; paragraphs [0009]-[0012], if not recovery, UE goes back to RRC_IDLE).

AAPA discloses a base station side transmitter that is for the base station to transmit, when the context retriever is unable to obtain the base station side context information from the retaining base station, a connection release message to the terminal; and a controller that causes, upon receiving the connection release message by the terminal, the terminal to transition to an RRC IDLE state (AAPA, paragraph [0007], eNB 2 transmits RRC release to the UE 1, so that the UE 1 transitions to the RRC idle state).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the eNB 2 to transmit an RRC release to the UE in the invention of Somasundaram.  The motivation to combine the references would have been to free up resources in the network and save battery life in the UE.


Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive.
Applicant assert that the claims are patentable because the cited references do not disclose the amended claim limitation that when the receiver receives a suspend message, the terminal transitions to a state, the state being such that an RRC connection is maintained and the terminal stores terminal context information.  However, However
Schliwa-Bertling discloses wherein, when the receiver receives a suspend message, the terminal transitions to a state, the state being such that an RRC connection is maintained and the terminal stores terminal context information (Schliwa-Bertling, paragraph [0121], wireless device receives a command to transition into suspended idle mode and caches a context related to the last connection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466